Citation Nr: 0829302	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  05-35 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Hartford, Connecticut


THE ISSUE

Entitlement to an initial rating higher than 20 percent for 
diabetes mellitus with diabetic cheirarthropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service from January 1966 to January 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 RO rating decision that 
granted service connection and a 10 percent rating for 
diabetes mellitus with cheirarthropathy, effective November 
4, 2003.  

A September 2005 RO decision increased the rating for the 
veteran's service-connected diabetes mellitus with diabetic 
cheirarthropathy to 20 percent, effective November 4, 2003.  
However, as that grant does not represent a total grant of 
benefits sought on appeal, the claim for increase remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Board notes that in his October 2005 substantive appeal, 
the veteran apparently raised the issue of entitlement to 
service connection for joint pain.  That issue is not 
specifically before the Board at this time and is referred to 
the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  

The veteran was last afforded a VA diabetes mellitus 
examination in July 2005.  The diagnosis was type 2 diabetes 
mellitus with no visual, cardiac, nephrologic, and neurologic 
(including both peripheral neuropathy and cerebral) effects.  
The examiner indicated that the veteran had controlled 
hypertension with normal renal function and no proteinurea.  
The examiner stated that the veteran had subjective symptoms 
of peripheral neuropathy with a negative physical examination 
and a negative electromyography (EMG) from July 2004.  The 
examiner commented that the veteran's diffuse symmetrical 
polyarthralgia was likely due to sero negative rheumatoid 
arthritis as per the initial rheumatology records and less 
likely due to diabetic cheirarthropathy as that condition was 
associated with non painful limited joint mobility.  It was 
noted that the veteran was sent for a rheumatology 
consultation at the VA and that the report would be forwarded 
when available.  

A July 2005 request for a VA bone and joint center 
rheumatology consultation indicated that the veteran had a 
history of painful diffuse symmetrical arthralgia and a 
diagnosis of sero negative rheumatoid arthritis.  It was 
noted that the most recent consultation suggested that the 
veteran had diabetic cheirarthropathy and that no hand 
contractures were noted.  The request indicated that the 
anatomic site of the chief complaint was in the veteran's 
hands, feet, knees, hips and shoulders.  The actual 
rheumatology consultation report is not of record.  The 
report was apparently requested from the West Haven, 
Connecticut VA Medical Center.  

The Board observes that the July 2005 VA diabetes mellitus 
examination report did not specifically address whether the 
veteran had any limitation of motion of his hands or fingers 
in relation to his service-connected diabetic 
cheirarthropathy.  The examiner solely noted that the 
veteran's extremities had no edema, a negative prayer sign or 
table top test, and no hand contractures.  The Board observes 
that compensable complications of diabetes are to be rated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  See 38 C.F.R. § 4.120, 
Diagnostic Code 7913 (Note 1).  

Additionally, the Board notes that in his October 2005 
substantive appeal, the veteran reported that he had severe 
joint pain that limited his ability to move around or to 
work.  

The Board observes that the veteran has not been afforded a 
VA diabetes mellitus examination in over three years and, as 
noted above, the July 2005 examination did not specifically 
address whether the veteran had any joint limitation of 
motion from his diabetic cheirarthropathy.  Further, the 
record raises a question as to the current severity of the 
veteran's service-connected diabetes mellitus.  Therefore, 
the Board finds that a current examination is necessary.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was 
required to afford a contemporaneous medical examination 
where examination report was approximately two years old); 
see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Board also observes, as noted above, that the VA 
rheumatology consultation report that was requested is not of 
record.  As there are possible further VA treatment records, 
that may be pertinent to the veteran's claim, they should be 
obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).  

Accordingly, the case is REMANDED for the following:  

1.  Obtain any VA rheumatology 
consultation report from the West Haven, 
Connecticut VA Medical Center.  

2.  Ask the veteran to identify all other 
medical providers who have treated him for 
diabetes mellitus with diabetic 
cheirarthropathy and joint pain since his 
separation from service.  After receiving 
this information and any necessary 
releases, contact the named medical 
providers and obtain copies of the related 
medical records which are not already in 
the claims folder.   

3.  Schedule the veteran for a VA diabetes 
mellitus examination to determine the 
severity of his service-connected diabetes 
mellitus with diabetic cheirarthropathy.  
The claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  All signs and 
symptoms of the service-connected diabetes 
mellitus with diabetic cheirarthropathy 
should be reported in detail.  The 
examiner should specifically indicate 
whether the veteran's diabetes mellitus 
requires insulin, restricted diet, and/or 
the regulation of his activities 
(avoidance of strenuous occupational and 
recreational activities) to control the 
disorder.  Additionally, the examiner 
should discuss whether the veteran's 
diabetes mellitus causes episodes of 
ketoacidosis or hypoglycemic reactions 
requiring a least three hospitalizations 
per year or weekly visits to a diabetic 
care provider, progressive loss of weight 
and strength or complications that would 
be compensable if separately evaluated.  
The examiner should specifically report 
all symptoms of the veteran's diabetic 
cheirarthropathy, to include any 
limitation of motion of the joints 
affected.  

4.  Thereafter, readjudicate the claim for 
entitlement to an initial rating higher 
than 20 percent for diabetes mellitus with 
diabetic cheirarthropathy.  If the claim 
is denied, issue a supplemental statement 
of the case to the veteran and his 
representative, and provide an opportunity 
to respond before the case is returned to 
the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. 
§ 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

